943 So.2d 263 (2006)
Patrick K. THOMPSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1872.
District Court of Appeal of Florida, Third District.
November 15, 2006.
Rehearing Denied December 7, 2006.
Patrick K. Thompson, in proper person.
Charles J. Crist, Jr., Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before WELLS, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.850 as a successive motion. The State confesses that the trial court erred in relying on the successive motion bar since the prior denial of appellant's 3.850 motion was not "on the merits." On appeal, this court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A) & (D).
Because the record now before us fails to make the required showing, we reverse the order and remand for a hearing, or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief. See Fla. R.App. P. 9.141(b)(2)(A) & (D); see also Fla. R.Crim. P. 3.850(d).
Reversed and remanded for further proceedings.